168 Pa. Super. 605 (1951)
Gronski
v.
Jeddo-Highland Coal Company, Appellant.
Superior Court of Pennsylvania.
Argued March 28, 1951.
June 25, 1951.
Before RHODES, P.J., HIRT, RENO, DITHRICH, ROSS, ARNOLD and GUNTHER, JJ.
John H. Bigelow, for appellant.
C.H. Whitehouse, Assistant Counsel, with him Thomas L. Kennedy, Jr., S.H. Torchia, Assistant Counsel, Ralph H. Behney, Counsel, and Charles J. Margiotti, Attorney General, for appellee.
PER CURIAM, June 25, 1951:
The sole question involved in this appeal is: Who shall pay the compensation to which claimant admittedly is entitled? In our opinion the case is ruled *606 squarely by Karoly v. Jeddo-Highland Coal Co., 166 Pa. Super. 571, 73 A.2d 214. The controlling question in both cases is the same, to wit: When does liability become fixed? In the Karoly case, speaking through RENO, J., we said unequivocally (p. 573): "The employe's last exposure to the occupational hazard imposes liability and his right to compensation is complete when total disability occurs." (Emphasis added.) It follows that since the last exposure in this case was on June 18, 1946, when claimant last worked for the Jeddo-Highland Coal Company, and prior to September 1, 1946, the date of issue of the insurance policy of the State Workmen's Insurance Fund, the former and not the latter is liable.
Judgment affirmed.